Citation Nr: 1728394	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran expressed his dissatisfaction with the decision via a September 2011 notice of disagreement (NOD).  Following the issuance of an October 2011 statement of the case (SOC), the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in December 2011. 

The Veteran testified in August 2013 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

This matter was last before the Board in October 2014 where it was remanded for additional development.  The Board finds that there has been substantial compliance with the directives of the remand decision as the RO has supplemented the record with more current VAMC medical records, and documented its diligent attempts to procure potentially outstanding private medical documentation.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not completed the medical authorizations required for the RO's procurement of private records, nor has the Veteran or his representative raised any argument with this development or any other action undertaken by the RO, thus, this matter is ripe for adjudication. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  Regarding his left ear, service entrance and discharge audiological examinations demonstrate no more than a minor shift, significantly less than 15 decibels for each puretone threshold measured.

3.  The Veteran's current left ear hearing loss disorder was not manifest during active service, or within the first post-service year, and is not shown to be related to active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran is seeking entitlement to service connection for left ear hearing loss due to acoustic trauma he experienced while providing guard duty within the proximity of jet fighters on the flight lines during his first year of service without adequate hearing protection.  See March 2011 VA Form 21-4138; see also August 2013 Board hearing transcript ("the first year that I was in service I worked primarily on the flight lines.")

Exposure to acoustic trauma during service has been conceded, and the Veteran is currently service connected for tinnitus and right ear hearing loss.  See September 2011 and June 2012 Rating decisions; see also August 2013 Board hearing transcript ("I rode...primarily on the right hand side because my lower rank...so that's why my right ear caught more of it.")


Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In addition, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Facts & Analysis

The Board finds that the most probative evidence of record demonstrates that entitlement to service connection for a left ear hearing disability is not warranted.
The foregoing analysis will focus entirely upon the third element under Shedden, a causal nexus, as the first two elements have clearly been demonstrated by the record.  Specifically, the VA has conceded the Veteran's exposure to acoustic trauma in awarding entitlement for tinnitus and right ear hearing loss, and audiometric testing has demonstrated a current diagnosis of sensorineural hearing loss in the Veteran's left ear.  See June 2011 VA examination.

There is no documentary evidence that hearing loss was manifested to a compensable degree in the first post-service year.  Audiological examinations were conducted upon entrance into service in 1971 and upon discharge in 1975, with all findings reflecting normal hearing under VA standards and no significant threshold shift.  


Compare July 1971 Report of Medical Examination:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
10
15

With April 1975 Report of Medical Examination:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
15
20

Service medical records contain no complaints or treatment regarding any audiological issue during service.  Upon discharge the Veteran noted a litany of other physical ailments which were troubling him at the time, but there is no mention of any hearing loss or other left ear issues.  See April 1975Report of Medical History.  The medical evidence of record does not demonstrate, nor does the Veteran claim that he began experiencing left ear hearing loss at any point shortly after service.  See August 2013 Board Hearing transcript ("but on the hearing loss, I noticed that the volumes just kept getting louder and louder...the first real hearing test I took was back in the...late 80's).  Such a lengthy interval between service and the initial post-service complaint, let alone diagnosis, is also a factor against finding of service connection.  Consequently, service connection for left ear hearing loss on the basis that they became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the left ear hearing loss may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinion offered in the June 2011 and September 2012 VA examinations, where both opinions reflected that the current diagnoses were less likely than not incurred in or caused by service.  The Board affords great probative weight to the September 2012 VA opinion as the examiner reviewed the claims file, recounted the Veteran's pertinent medical history, and provided a fully explained rational for all conclusions reached.  See Nieves-Rodriguez, supra; Stefl, supra.  

The September 2012 VA examiner noted the Veteran's service record, identifying the normal discharge examination under VA regulations and the five decibel shift in the 3000 and 4000 hertz range from entrance to discharge.  Regarding the shift, the examiner explained that it was not "significant" under National Institute of Occupational Safety and Health (NIOSH) standards as to be considered so there must be a threshold shift of at least 15 decibels in one of the tested thresholds.  The VA examiner opined that based on the lack of any audiological issues in service, nor any "significant" threshold shift, that a relation between the Veterans service and his current left ear hearing loss disorder was less likely than not.  Moreover, the VA examiner dismissed any notion of delayed onset, basing his opinion upon a review of medical literature from the Institute of Medicine which concluded such an outcome would be "extremely unlikely."

Regarding lay evidence, the Board notes that while the Veteran is competent to observe he has decreased hearing acuity, he is nevertheless not competent, by his own opinion, to relate the loss of hearing acuity to active-duty noise trauma.  The Board additionally notes that while the Veteran has been service-connected for other hearing disorders, he himself has testified that the effect of the conceded acoustic trauma was on his "right hand side" during service.  The Veteran is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case (i.e., whether in the absence of a showing of onset in service and post-service continuity a hearing loss disorder and tinnitus first documented many years after service/exposure to noise trauma therein may be related to such trauma rather than to intervening etiological factors).  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  However, the Board finds the VA examiner's opinion more compelling with regard to medical causality.

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current left ear hearing loss and his service, to include his exposure to noise trauma therein.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply; the appeal for must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

















Department of Veterans Affairs


